IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Coretta Avery                           :
                                        :
                  v.                    :   No. 311 C.D. 2018
                                        :
City of Philadelphia Board of           :
Pensions and Retirement,                :
                         Appellant      :



                                     ORDER

      AND NOW, this 4th day of June, 2019, it is ordered that the above-captioned
Memorandum Opinion, filed April 9, 2019, shall be designated OPINION and shall be
REPORTED.


                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Senior Judge